Citation Nr: 9919244	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  98-15 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel

REMAND

The veteran served on active duty from November 1950 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the above noted claims.

Additional development is necessary prior to the disposition 
of these claims.  The veteran's terminal VA hospital records 
have not been associated with the claims folder.  Moreover, 
the appellant stated in her notice of disagreement that the 
veteran received treatment at Roosevelt Naval Base Hospital.  
Those records are also not contained in the claims folder.  
On remand, the RO must associate with the veteran's claims 
file all VA treatment records of the veteran from the VAMC in 
San Juan.  The RO should also contact Roosevelt Naval 
Hospital to attempt to obtain any of the veteran's treatment 
records.

Finally, it is necessary to obtain a medical opinion 
regarding the cause of the veteran's death.  The chief of the 
VA renal section in charge of treating the veteran stated 
that, "In my opinion, (the veteran) had multiple medical 
complications, which were in many ways associated to the 
development of chronic renal insufficiency and its systemic 
manifestations.  Cardiorespiratory arrest is not a diagnosis 
and it does not mean that the patient's cause of death was 
necessarily a heart condition."  The Board does not have the 
medical expertise necessary to determine the relationship of 
the veteran's service connected disabilities to his primary 
and contributing causes of death, or to evaluate the doctor's 
opinion.  See generally Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that Board must rely on independent medical evidence 
to support its findings and must not refute medical evidence 
in the record with its own unsubstantiated medical 
conclusions).  Therefore, after all the relevant treatment 
records have been obtained, the RO should send the veteran's 
entire claims folder to a VA specialist who is experienced in 
dealing with the diagnosis and treatment of renal failure.  
The examiner should review the entire claims folder and 
should then be asked to render an opinion as to whether it is 
his or her medical opinion that it is at least as likely as 
not that the veteran's service connected disabilities singly 
or jointly with some other condition were the immediate or 
underlying cause of the veteran's death or contributed 
substantially or materially to the veteran's death.

Accordingly, the case is REMANDED for the following 
development by the RO:

1.  Obtain and associate with the claims 
file all outpatient and inpatient 
treatment records of the veteran from 1970 
to the present from the San Juan VA 
medical center and the Roosevelt Naval 
Base Hospital.  All records maintained are 
to be requested.  All records, whether 
maintained electronically (computer), on 
microfiche, or on paper, are to be 
obtained.

2.  After all of the foregoing 
development is completed and the relevant 
records obtained, send the veteran's 
entire claims folder to a VA specialist 
in the diagnosis and treatment of renal 
failure.  The specialist is asked to 
review the entire claims folder and to 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
service connected disabilities singly or 
jointly with some other condition were 
the immediate or underlying cause of the 
veteran's death or contributed 
substantially or materially to the 
veteran's death.  

The specialist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Review the claims folder and ensure 
that the foregoing development action 
has been conducted and completed in 
full.  If development is incomplete, 
appropriate corrective action is to be 
implemented.  If the requested 
specialist's report does not include an 
adequate response to the specific 
opinion requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Readjudicate the appellant's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  Then, if the 
decision with respect to the claim 
remains adverse to the appellant, she and 
her representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, this case should be returned to the Board for 
further appellate review, if appropriate.  The appellant need 
take no further action until she is further informed; 
however, she is free to furnish additional evidence and 
argument to the RO while the case is in remand status.  Booth 
v. Brown, 8 Vet. App. 109, 112 (1995).  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










